Citation Nr: 1207722	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  06-23 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for coronary artery disease to include a heart attack or series of heart attacks.  

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to October 1968.  In addition, the Veteran was a member of the Reserves, during which he had a verified period of inactive duty for training (INACDUTRA) from March 15 to March 17, 2002.  He was discharged from the Reserves in July 2003.  

This case was initially on appeal before the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied a claim of entitlement to service connection for coronary artery disease.  

The case is also on appeal from a March 2007 RO rating decision.  In that decision, the RO granted service connection for right ear hearing loss and assigned an initial noncompensable rating effective from March 25, 2005; and, denied claims of service connection for left ear hearing loss and tinnitus.  The Veteran's notice of disagreement with the denial of service connection for tinnitus and left ear hearing loss was received at the RO in April 2007.  The RO issued a statement of the case (SOC) addressing the issues of entitlement to service connection for left ear hearing loss and tinnitus in July 2007 and the Veteran's VA Form 9 was received at the RO in March 2008, but it was not associated with the claims file until after the Board issued a decision addressing the coronary artery disease issue in April 2008.  

Meanwhile, as to the issue of entitlement to service connection for coronary artery disease, to include heart attack, the Veteran appeared for a travel Board hearing at the RO and testified before the undersigned Veterans Law Judge in February 2008.  

In April 2008, the Board issued a decision denying the claim of service connection for coronary artery disease.  The Veteran timely appealed that determination to the United States Court of Appeals for Veterans Claims (CAVC or Court).  While his claim was pending at the Court, the Veteran's representative and the Secretary of VA entered into a Joint Motion to vacate the Board's April 2008 decision and remand the matter back to the Board for a new decision.  The Court granted the motion in August 2009 and the case was returned to the Board. 

In the Joint Motion, the Court instructed the Board to interpret the Veteran's claim more broadly and therefore the Board recharacterized the issue to include a claim for heart attacks.  The issue on appeal is as stated on the title page of this decision.

In January 2010, the Board remanded the matter back to the RO to comply with the directives set forth in the Joint Motion.  Upon completion of the requested development, the RO issued a supplemental statement of the case (SSOC) in November 2011 and returned the case to the Board.  

The issues of entitlement to service connection for left ear hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had active service from April 1965 to October 1968, but his DD Form 214 for this period of service reflects no foreign service during this time period.  

2.  Orders from the Office of the Adjutant General's office of the Kansas State National Guard confirm that the Veteran served on a period of inactive duty training (IDT or INACDUTRA) from March 15 to March 17, 2002.

3.  The competent medical evidence of record establishes that the Veteran did not suffer a heart attack or series of heart attacks, stroke, or other cardiac injury during the period of IDT from March 15 to March 17, 2002.  

4.  The Veteran has a diagnosis of coronary artery disease that was not first diagnosed or first manifested during active service or during the first post-service year; and the evidence of record does not show that the Veteran's coronary artery disease was first manifested during a period of active duty for training.


CONCLUSIONS OF LAW

1.  A heart injury, including myocardial infarction, was not incurred during active service, active duty for training, or a period of inactive duty for training.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2011). 

2.  Coronary artery disease was not incurred in active service, active duty for training, or inactive duty training; nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated November 2003.  The letter notified the Veteran of what evidence was necessary to establish entitlement to service connection for coronary artery disease, generally.  The notice letter explained what evidence VA would obtain on the Veteran's behalf, and what evidence the Veteran was to provide.  Although that notice letter did not provide specific notice as to how initial disability ratings or effective dates are assigned pursuant to the holding in Dingess, a subsequent letter was sent to the Veteran in March 2006 that fully addressed all necessary notice requirements, including how VA assigns effective dates and initial ratings for any grant of service connection.  That letter was followed up with a statement of the case, issued in May 2006, and then a supplemental statement of the case, issued in March 2007.  After the Court vacated and remanded the Board's April 2008 decision, the Board remanded the matter back to the RO for additional development of the record.  As part of this development, the RO provided a letter to the Veteran in July 2011 specifically requesting that he provide all information regarding any National Guard service, any Reserves service, and any verification regarding his temporary duty from March 15-17, 2002, including whether he had a travel day on March 18, 2002.  The Veteran never responded to that request.  

The RO has, during the course of the appeal, provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate his claim for service connection.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and obtained medical opinions as to whether the Veteran as likely as not suffered an actual injury during his verified period of inactive duty training from March 15-17, 2002.  Additionally, the Veteran took advantage of his opportunity to present oral testimony in support of his claim at a personal hearing before the undersigned in February 2008 at the RO.  The medical examination reports obtained are adequate as they pertain to the onset of the Veteran's coronary artery disease, and, most importantly, whether he suffered a heart attack or other injury during a period of inactive duty for training.  

As noted above, the Court vacated the Board's April 2008 decision and remanded the matter back to the Board.  The Board, in turn, remanded the case to the RO in January 2010 for additional development of the record, consistent with the terms of the Joint Motion.  As the RO has verified that the time period in question (March 15-17, 2002) was a period of inactive duty training; and, given that the RO has obtained an adequate opinion with regard to whether the Veteran incurred an injury (heart attack) during this period of inactive duty training, substantial compliance with the January 2010 Board remand has been obtained.  

The Veteran requested a Board hearing with regard to the other matters on appeal (entitlement to service connection for left ear hearing loss and service connection for tinnitus).  The Veteran requested this hearing by checking the appropriate box on his VA Form 9 submitted in February 2008 specifically with respect to those issues only, and also noted the issues in the space provided on the VA Form 9 as the ones he wished to appeal at that time.  There is no indication on this form that the Veteran requested a second Board hearing as to the issue of entitlement to service connection for coronary artery disease.  As the Veteran has already provided testimony at a travel board hearing on the issue of service connection coronary artery disease to include heart attack; and, because the Veteran did not specifically request another hearing on this matter, coupled with the fact that the Veteran only listed the issues of entitlement to service connection for left ear hearing loss and tinnitus on his VA Form 9 of February 2008, it is clear that the Veteran did not intend his February 2008 hearing request to include the issue of entitlement to service connection for coronary artery disease.  

Other than the matters being remanded, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

II.  Service Connection

The Veteran seeks service connection for coronary artery disease, to include claimed residuals of a myocardial infarction.  The Veteran asserts that he had a heart attack, or a series of small heart attacks manifested by symptoms of severe fatigue and dyspnea that occurred during a weekend drill training activity from March 15 through March 17, 2002.  The Veteran testified in this regard at a personal hearing before the undersigned in February 2008.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (IDT or INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).  Service connection on a presumptive basis is not available where the only service performed is ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 476-78  (1991). 

For veterans who have achieved "veteran" status through a prior period of service, as is the case here, and claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness at entry applies ONLY when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  Thus a claimant who has "veteran" status through a prior period of active duty and wishes to apply for a disability that was incurred during a period of ACDUTRA must have had an examination prior to entering the period of ACDUTRA during which the injury or disease occurred for the presumption of soundness to apply.  The examination must reveal no preexisting disabilities.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as coronary artery disease, for example, to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition to the law and regulations governing entitlement to service connection outlined above, for purposes of service connection for a disability or death resulting from exposure to a herbicide agent, including a presumption of service connection, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin or 2,4-dichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116.

If a veteran was exposed to herbicide agent during active military, naval, or air service, the following diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service:  ischemic heart disease, AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lungs, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  38 C.F.R. § 3.309(e) (2011).  If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are also not satisfied, then service connection under this theory of entitlement must fail.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010). (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is also competent to report what comes to him through his senses; symptomatology which is observable and identifiable by lay people represented competent evidence, such as varicose veins which "may be diagnosed by their unique and readily identifiable features." Barr; see also Layno v. Brown, 6 Vet. App. 465 (1994).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that under section 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Jandreau.  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert.

Service records reflect that the Veteran had a period of active service from April 1965 to October 1968.  The service treatment records from that period of service do not show any complaints, findings or diagnosis of any heart condition.  There are no complaints of shortness of breath on exertion and no complaints of chest pain.  The Veteran's separation records from October 1968 show no sign of a heart problem and his heart was noted to be normal.  Additionally, there is no evidence of a continuity of symptoms of heart disease of evidence of a heart attack for many years after discharge from service.  

Moreover, the Veteran does not contend that his heart condition began during active service, or that it was present to a degree of 10 percent or more within the first post-service year.  

Rather, the Veteran contends that he developed symptoms of heart disease and/or a heart attack during a weekend drill between March 15 and March 17, 2002.  

At his personal hearing in February 2008, the Veteran testified that he was loading and unloading trailers when he began to experience shortness of breath.  He explained that he was unusually tired at the end of the two days; so much so, that he could not drive himself back to Wichita from Fort Riley.  According to the Veteran's testimony, he asked one of the other soldiers to drive his car back to Wichita from Fort Riley.  Early the next morning, the Veteran went on his morning jog, which he did every day; however, according to his testimony, he experienced shortness of breath and had to start walking.  The same thing happened on the subsequent day, and, in addition, the Veteran testified that he was having problems breathing at night and could not sleep.  He went to the emergency room when his symptoms began to include an inability to sleep, and testified that one of the doctors there told him that he was having a series of small heart attacks.  

In a lay statement submitted in February 2008, the Veteran's exercising partner noted that she and the Veteran jogged every Monday through Friday morning.  The statement further notes that on the Monday after the Veteran's drill training, they went for their usual jog, but the Veteran could not jog and could barely walk.  The Veteran told his partner that he was out of breath and very tired.  The partner asked the Veteran when his shortness of breath and lethargy began, and the Veteran replied that it started when he was climbing in and out of the trucks during his Guard training that past weekend.  The following day, the partner observed that the Veteran appeared worse.  She was informed the following day, Wednesday, that the Veteran was in the hospital suffering from a heart attack.  

Service personnel records, including a travel voucher and Orders from the State of Kansas Office of the Adjutant General of the Kansas National Guard, indicate that the Veteran was ordered for temporary duty at Fort Riley from March 15 through March 17, 2002.  The Orders specifically note that the type of duty was weekend drill inactive duty training, as denoted by the "IDT" (inactive duty training or INACDUTRA) symbol listed on the Orders.  The Veteran's travel voucher, which is dated on March 18, 2002, indicates that the Veteran departed Wichita, Kansas, on March 15, 2002, in a private automobile and arrived at Fort Riley, Kansas for temporary duty on the same day.  The travel voucher further notes that the Veteran departed Fort Riley on March 17, 2002, in a private automobile and arrived back in Wichita the same day.  Finally, the travel voucher notes that the mission was completed on March 17, 2002.  Importantly, the travel voucher confirms that the Veteran was not traveling as part of his temporary duty on Monday, March 18, 2002.  

Private medical records confirm that the Veteran sought treatment at a private emergency room (ER) on March 21, 2002.  An ER Physician's Report from March 21, 2002 notes that the Veteran presented to the ER complaining of chest pain, which began the Monday before.  The Veteran denied any symptoms prior to this, and reportedly had not seen a doctor in years.  EKG revealed non-specific ST-T changes, and there was some question of some ST segment depression in the anterior leads and also in the inferior leads but there were no Q-waves, no ST segment elevation.  Chest x-ray revealed no active disease.  Glucose was 421.  The Veteran's MI profile revealed a CK of 226, with CKMB of 5.1, CKMB/CK Index of 2.3, and Troponin I of 0.6 at 12:30 a.m. on March 21, 2002.  The Veteran was admitted to the ICU with a diagnosis of chest pain, unstable angina and diabetes poorly controlled.  The MI profile further reflects that at 5:40 a.m. on March 21, 2002, CK had risen to 621, CKMB had risen to 39.2, CKMB/CK Index was 6.3 and Troponin I had risen to 24.3.  Then, at 1:00 p.m. on March 21, 2002, CK had further risen to 913, CKMB had risen to 63.1, CKMB/CK index was 6.9, and Troponin I had risen to 70.2.  The following day, on May 22, 2002 at 4:30 a.m., CK was still elevated at 778, CKMB had declined to 33.3, CKMB/CK Index was down to 4.3, but Troponin I was 166.5.  

The MI profile noted the following medical information, for purposes of interpreting the findings.  

If TN-I is >2.0; CK-MB is >7.5; CK/CK-MB Index is >4.0; and total CK is >200--------Indicative of AMI (acute myocardial infarction) within 0-6 hours of chest pain.

If TN-I is increased with normal CK-MB and history of chest pain 72-150 hours prior------indicative of myocardial infarction.

If TN-I is 0.3-2.0 with normal CK-MB-------suggestive of myocardial ischemia.

If CK-MB and total CK are elevated and TN-I and CK/CK-MB Index are normal-----suggestive of muscle injury.

If the individual has reduced muscle mass, total CK and CK-MB may be normal even though there is evidence of increased CK/CK-MB index and TN-I.  

An April 1, 2002 discharge summary indicates that the Veteran was admitted to the Riverside ER with complaints of chest pain with exertion since the Monday prior to his admission.  He described the pain as an ache or pressure sensation without radiation.  The Veteran originally thought that he was having indigestion; however, on the evening of his admission, the pain kept him awake and was not alleviated with any over-the-counter antacids.  It was also associated with nausea and vomiting one time.  Lab results revealed elevated cardiac enzymes, so he was transferred to another private hospital for a heart catheterization with possible angioplasty and stenting.  The Riverside discharge summary noted a primary diagnosis of unstable angina proceeding to subendocardial MI.  

The Veteran was transferred to St. Francis with an admission diagnosis of acute myocardial infarction.  After being transferred, the Veteran underwent a bilateral heart catheterization with visualization of the carotid arteries.  That revealed severe three vessel disease but no significant carotid stenosis.  The Veteran was almost taken immediately to surgery; however, blood sugars had been in the 400s at the previous hospital, and it was felt that this would increase his risk of renal complication during surgery.  The Veteran's diabetes was managed over the weekend and surgery was scheduled for March 25, 2002.  On the 25th, the Veteran underwent CABG (coronary artery bypass graft) times four.  

The March 25, 2002 Operative Report notes a preoperative diagnosis of symptomatic severe three-vessel coronary artery disease.  The findings in the report indicate that there were no signs of remote or recent infarction on the surface of the myocardium.

VA outpatient treatment records from 2002 through 2005 show that the Veteran sought regular treatment status post bypass.  He had no complaints with regard to his heart, although his diabetes remained in poor control.  These records also refer to the private records from March 2002, noted above.  

In sum, the evidence in this case shows that the Veteran first began having symptoms of fatigue and shortness of breath during his weekend drill from March 15 through March 17, 2002.  Although this is not objectively demonstrated on any service medical record, the Veteran is certainly competent to report symptoms such as fatigue and dyspnea on exertion; and, his statements in this regard are deemed credible.  

The medical evidence of record prior to that time does not show, and the Veteran does not contend, that he experienced any symptoms of either coronary artery disease or a heart attack.  The private treatment records from March 2002, as summarized above, note that the Veteran denied any previous history of chest pain, shortness of breath or severe fatigue.  

Additionally, the personnel records, as noted above, establish that the Veteran's temporary duty service between March 15 and 17, 2002 can only be classified as inactive duty training (IDT or INACDUTRA).  Furthermore, the travel voucher confirms that the Veteran completed his weekend drill tour of duty, including travel, on Sunday, March 17, 2002.  

Because it has been established that the duty period in question (March 15-17, 2002) consisted of a period of IDT, or INACDUTRA, the only way to establish service connection for a heart disability in this case is to show that the Veteran suffered a myocardial infarction, cardiac arrest, cerebrovascular accident, or some other injury during that period.  

It is not enough to show that the Veteran's first manifestations of coronary artery disease occurred during the time period between March 15-17, 2002 because that period of service was IDT, not ADT, and the establishment of the onset of a disease during a period of IDT does not meet the criteria for entitlement to service connection.  Even assuming arguendo, that the Veteran's period of service between March 15-17, 2002 was a period of ADT, or ACDUTRA, the evidence of record clearly establishes that the Veteran's coronary artery disease began long before his symptoms of shortness of breath and fatigue surfaced.  This is evidence based on the result of the cardiac catheterization performed within the week after his weekend drill in March 2002 which showed severe three-vessel blockages.  It is well-established that this type of plaque build-up in the arteries of the heart does not appear overnight.  Simply because the Veteran's fatigue and shortness of breath occurred during a period of training does not mean that the actual disability had its onset at that time.  The onset of the Veteran's coronary artery disease, however, need not be debated in this case because, as noted above, the Veteran's temporary duty weekend drill has been confirmed to be IDT, or INACDUTRA.  

Thus, the only remaining issue is whether the Veteran actually had a heart attack, or other injury during his weekend drill between March 15 and 17, 2002, and if so, whether that resulted in the Veteran's residual heart disability.  

At a VA examination in October 2010, the examiner noted a review of the Veteran's claims file, and in particular, that the Veteran experienced fatigue while on training duty in the reserves.  The examiner further noted that the Veteran's symptoms persisted and he was seen in a private hospital and found to have coronary artery disease and underwent a coronary artery bypass graft in March 2002.  The examiner noted that there was no history of cardiac trauma or a history of myocardial infarction.  Additionally, the examiner noted no history of hypertensive heart disease, no valvular heart disease, and no congestive heart failure.  The examiner noted a positive history of hypertension and dyspnea onset on moderate exertion.  The Veteran did not require continuous medication for control of hypertension, but did require continuous medication for heart disease.  

On cardiac examination, there was no evidence of congestive heart failure or pulmonary hypertension.  There were no extra heart sounds and heart rhythm was normal.  

The diagnosis was coronary artery disease status post coronary artery bypass graft.  The examiner opined that it was at least as likely as not that the Veteran's heart disability was incurred in or aggravated by disease or injury during active duty or active duty for training, due to or a result of CAD.  The examiner pointed to the diagnosis of CAD with ischemia three days after developing symptoms while on active duty for training.  The examiner specifically noted that the Veteran gave a history of developing symptoms that led to a diagnosis of CAD while on active duty for training; and, three days later, he had an angiogram and subsequent coronary artery bypass grafting.  The examiner also noted that the Veteran was diabetic so ischemic symptoms may have been atypical.  

Subsequent to that examination, the RO issued a February 2011 rating deferral noting that the October 2010 examination report was inadequate because the examiner did not provide the baseline (prior to aggravation) or detail the extent to which the Veteran's heart disability was aggravated by his period of active duty.  In essence, it appears that the RO was essentially making a determination, with regard to the actual onset of the Veteran's coronary artery disease, finding that it could not have simply appeared during weekend drill even though the symptoms were first manifested at that time.  More specifically, it appears that the RO was willing to concede that the Veteran's symptoms of severe fatigue and shortness of breath during weekend drill were certainly a manifestation of his coronary artery disease, and may have even been an aggravation of this disease; however, given the severity of the coronary artery disease noted just three days after returning from drill, the objective findings simply did not correspond with an onset date for the actual disease somewhere between March 15 and March 17, 2002.  Nonetheless, given the possibility of aggravation of a pre-existing disease, coupled with the October 2010 opinion, the RO requested an addendum regarding aggravation with a baseline prior to the aggravation.  

In response, the examiner prepared an addendum to the October 2010 examination in February 2011.  The examiner noted that there was no evidence of symptoms of prior coronary artery disease found; and, while running on active training duty in March 2002, he experienced severe fatigue.  The examiner further noted that the severe fatigue persisted and the Veteran was seen by a private cardiologist and found to be having myocardial ischemia and a coronary artery bypass graft was performed.  The examiner noted that the Veteran was a diabetic and it was quite likely that the fatigue was a manifestation of myocardial ischemia brought on by running.  Therefore, the examiner opined that the Veteran's heart condition was incurred while on active duty for training.  

In response to the above opinion, the RO issued another rating deferral in March 2011.  The RO specifically noted that the Veteran's period of service from March 15-17, 2002 was a confirmed period of inactive duty training; his admission date was shown on discharge summary as being March 22, 2002, and the admission diagnosis was noted to be acute myocardial infarction.  The RO requested that this information be provided to the examiner, and requested that the examiner provide an opinion that addressed whether it was at least as likely as not that the Veteran's heart disability occurred as a result of an injury such as an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during his period of inactive duty for training.  

The VA examiner responded in May 2011.  He noted a careful review of the claims file, and in particular, that the discharge summary for admission on March 22, 2002 noted that the claimant had "chest pain with exertion since Monday prior to admission."  The examiner found that this put the claimant's onset of symptoms at March 18, 2002.  Given that the dates of inactive duty for training period of March 15, 2002 to March 17, 2002 are confirmed, the symptoms as per the documentation in the discharge summary started on March 18, which is one day outside of the March 15 to 17, 2002 date range."  Given this evidence, the examiner opined that it is less likely than not that the Veteran's heart disability occurred as a result of an injury such as a myocardial infarction, a cardiac arrest or a cerebrovascular accident occurring during the inactive duty for training period confirmed from March 15 to March 17, 2002.  

In sum, with regard to the above October 2010 VA examination and subsequent addendums in February 2011 and May 2011, the only one of these with any probative value is the May 2011 addendum.  The October 2010 VA opinion and the addendum opinion of February 2011 carry no probative value because they are based on inaccurate facts.  These opinions are based on the premise that the Veteran's weekend drill from March 15-17, 2002 was active duty training, not inactive duty training.  This is critical, because had the Veteran's temporary weekend drill duty been that of ADT, or ACDUTRA, then the issue of whether the Veteran's coronary artery disease was incurred during this period of weekend drill from March 15 to 17, 2002; or, whether the Veteran's coronary artery disease was pre-existing, and aggravated during this period of weekend drill from March 15, to 17, 2002 would be the basis for establishing entitlement to service connection in this case.  However, because the Veteran's weekend drill was IDT, or INACDUTRA, only residuals sustained as a result of injuries, not diseases, incurred during that time period may be service-connected.  

Myocardial infarction qualifies as such an injury, however, coronary artery disease does not; and, moreover, the record reflects that the Veteran's symptoms of severe fatigue and shortness of breath, while certainly competent and credible, were not symptoms of an actual injury to the heart at that time.  The VA examiner in his last opinion of May 2011 indicated that, in essence, the Veteran did not likely have an acute myocardial infarction, cardiac arrest or a cerebrovascular accident during the inactive duty for training period from March 15 to March 17, 2002.  This opinion is highly probative because it is based on an accurate description of the Veteran's period of temporary duty, an accurate report of the signs and symptoms as reported on numerous private treatment records and hospital summaries, as well as the Veteran's own self-reported history of his symptoms during the period of INACDUTRA from March 15-17, 2002 through the time of his coronary artery bypass graft on March 25, 2002.  

In addition, the May 2011 opinion is supported by objective medical evidence.  As noted above, the MI profile from March 21-22, 2002 shows that the Veteran had not yet had a heart attack at 12:30 a.m. on March 21, 2002; but, based on the elevation of the CK, CKMB and Troponin I, as noted on the profile at 5:40 in the morning, the evidence was suggestive of a myocardial infarction within 0-6 hours of his chest pain.  Based on the May 2011 examiner's opinion, which is supported by the MI profile summarized above, the cardiac event, or injury, more likely than not, took place outside of the period of INACDUTRA.  

As noted in detail above, the Veteran returned home from his weekend drill on Sunday, March 17, 2002 and he first noticed chest pain on Monday, March 18, 2002.  There is no doubt that the Veteran's symptoms which ultimately resulted in acute myocardial infarction began during his weekend drill; however, the Veteran did not suffer an injury during that time period within the meaning of the regulations.  The regulations are clear - the Veteran's myocardial infarction must have taken place during INACDUTRA to warrant service connection.  Although the Veteran's actions during this period of INACDUTRA may have caused plaque to dislodge as a result of the pre-existing coronary artery disease, the competent evidence shows that the Veteran did not suffer from an acute myocardial infarction until sometime after March 18, 2002.  

In light of the foregoing, service connection for residuals of a myocardial infarction is not established.  

As the Veteran's service between March 15 and March 17, 2002 consisted of INACDUTRA only, service connection for coronary artery disease on a direct basis as being incurred during a period of active service, or as a result of disease or injury incurred therein, is not established.  

Furthermore, the Veteran did not serve in Vietnam during the Vietnam War era; thus, he is not entitled to the presumption of service connection for coronary artery disease based on in-service herbicide exposure.  

For these reasons, the preponderance of the evidence is against the claim and service connection for coronary artery disease to include a heart attack or series of heart attacks is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  




ORDER

Service connection for coronary artery disease, to include a heart attack or series of heart attacks is denied.  


REMAND

The Veteran seeks service connection for left ear hearing loss and tinnitus.  In his February 2008 VA Form 9, substantive appeal to the Board with respect to those issues, the Veteran requested, by checking the appropriate box, to appear for a travel Board hearing at the RO before a Veterans Law Judge.  

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  The Veteran is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he so chooses.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700.  Given that the Veteran specifically requested to appear for a travel Board hearing before a Veterans Law Judge at the RO with respect to the issues of entitlement to service connection for left ear hearing loss and entitlement to service connection for tinnitus, the case is remanded for the Veteran to be scheduled for a personal hearing, either in person, or via video conference if the Veteran so chooses.  

Accordingly, the case is REMANDED for the following action:

With regard to the issues of entitlement to service connection for left ear hearing loss and entitlement to service connection for tinnitus, schedule the Veteran for a personal hearing at the RO, or, a video conference if the Veteran so chooses, before a Veterans Law Judge sitting in Washington, D.C., per the Veteran's request.  The RO should notify the Veteran and his representative of the date, time and place of the hearing.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


